112 Ariz. 165 (1975)
540 P.2d 131
The STATE of Arizona, Appellee,
v.
Kay Lynn MENDIOLA, Appellant.
No. 3174-PR.
Supreme Court of Arizona, In Banc.
September 25, 1975.
Bruce E. Babbitt, Atty. Gen. by William J. Schafer, III, Asst. Atty. Gen., Phoenix, for appellee.
Ross P. Lee, Maricopa County Public Defender by Edmund T. Allen, Deputy Public Defender, Phoenix, for appellant.
CAMERON, Chief Justice.
Petition for review granted. The opinion of the Court of Appeals as reported in 23 Ariz. App. 251, 532 P.2d 193 (1975) is approved and adopted as the opinion of this court.
STRUCKMEYER, V.C.J., and LOCKWOOD, HAYS and HOLOHAN, JJ., concur.
Note: Justice FRANK X. GORDON, Jr., did not participate in the determination of this matter and retired Justice LORNA E. LOCKWOOD sat in his stead.